Peck, J.,
delivered the opinion of the court:
James Nokes represents that he has been since 1S31 the public ■gardener of the United States, duly appointed by the Commissioner of Public Buildings, under an annual salary of $1,440, which has [been regularly paid to him by the said Commissioner. He seeks to be paid, in addition to his salary, the sum of 20 per cent, allowed by the joint resolution duly approved on the 28th day of February, 1867.
The same proofs are made in this record that are on file in the case ■of James Stone, and the ruling of the court in that case applies with equal reason to this, and we consider this claimant entitled to a judgment. It is, therefore, ordered that a judgment be entered in favor of James Nokes upon his petition for the sum of $181 13.